Citation Nr: 0515818	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as emotional instability reaction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to June 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2003 and in July 2004, the Board remanded this matter 
for additional development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence that indicates that the 
veteran's psychiatric disability is associated with his 
period of active service.  


CONCLUSION OF LAW

The veteran's psychiatric disability, also characterized as 
emotional instability reaction, was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in May 2003 
and in August 2004, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The August 2004 letter also specifically advised the veteran 
of the type of evidence to submit in support of his claims 
and to identify and provide any additional information or 
evidence that he felt would support his claims.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal was issued in June 
2001, subsequent to the enactment of the VCAA.  The veteran 
did not receive a VCAA notice prior to that initial rating 
decision.  Nonetheless, the lack of such a pre-decision 
notice is not prejudicial to the veteran in this case.  As 
noted above, the VCAA notice was provided by the RO in May 
2003 and in August 2004, the latter pursuant to a Remand 
dated in July 2004.  The content of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  It is also noted that after providing 
the veteran the VCAA notice and affording him the opportunity 
to respond, the RO reconsidered the veteran's claim, as 
evidenced by the February 2005 supplemental statement of the 
case (SSOC).  In summary, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
several opportunities for VA medical examinations in 
connection with his claim.  The veteran, however, failed to 
report to report for those examinations despite proper 
notification.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2004).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  

Under 38 C.F.R. § 3.655 (2004), when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  When the 
examination or re-examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2004).  

The veteran's service medical records include a physical 
examination for enlistment dated in October 1961 in which the 
veteran was noted to be psychiatrically normal.  In the 
accompanying report of medical history, the veteran indicated 
that he had soaking night sweats, cramps in his legs, 
frequent trouble sleeping and nervous trouble.  He reported 
that he did have difficulty with school studies.  

In May 1962, the veteran was referred for a psychiatric 
consultation with an indication that he had been suffering 
from severe nervousness with sweating palms, globus 
hystericus, gastric upset and insomnia.  He was admitted to 
the psychiatric service with an admission diagnosis of 
emotional instability reaction.  He was referred to a Medical 
Evaluation Board (MEB) which found that during his formative 
years, and especially after he entered his teens, he was 
extremely nervous.  This was manifested by incessant 
fingernail biting, occasional blackout or dizzy spells, 
nervous stomach, hand tremors, and cold, sweaty palms.  He 
had difficulty getting along with students in school because 
they often teased him.  During boot camp and after assignment 
to Miramar Air Station, he continued to be very nervous.  He 
had trouble sleeping.  Physical and neurological examinations 
were not remarkable nor were laboratory studies.  The 
diagnosis of emotional instability was confirmed.  It was the 
opinion of the qualified board of medical examiners that the 
veteran suffered from a personality disorder which was not 
incurred in or aggravated by service, but which preexisted 
service.  

CIGNA healthcare records dated from February 1986 to February 
1998 reveal treatment primarily for the veteran's various 
cardiovascular disorders.  His history of depression is noted 
with such symptoms as crying and suicidal thoughts.  

Treatment records dated from June 1987 to July 2000 from 
Gordon Sack, M.D., disclose treatment for the veteran's 
coronary artery disease.  

Treatment reports dated from February 1995 to February 1998 
from Pasadena Care Clinic reveal treatment for the veteran's 
myocardial infarction and coronary artery disease.  

A private medical report from Neil Strickman, M.D., dated in 
September 1998 relates to treatment for the veteran's 
cardiovascular problems only.  

Columbia Bayshore Medical Center records dated from October 
1997 to April 2000 disclose that the veteran was treated for 
myocardial infarction and coronary artery disease.  
Subsequently, the veteran underwent bypass surgery.  There 
are no records associated with treatment for a psychiatric 
disability.  

St. Luke's Hospital records dated from August 1998 to July 
2000 reveal treatment for disabilities other than the 
veteran's psychiatric disability.  

Medical records from the Methodist Hospital related to 
admission in July 2000 disclose treatment for the veteran's 
vascular and circulatory disorders.  There are no records 
related to treatment for the veteran's psychiatric 
disability.  

Private treatment records under the care of Dennis Tang, M.D. 
dated in May to November 2000 reveal a clinical history of 
cerebral artery aneurysm, coronary artery disease, 
hypertension, and Parkinson's disease.  

A report from a psychological evaluation dated in December 
2000 by Jim C. Whitley, Ed.D., includes a recitation of the 
veteran's past medical history of a cerebral artery aneurysm 
and single seizure, cardiac arrest, myocardial infarction, 
with a suspected vascular etiology.  Dr. Whitley conducted a 
mental examination and noted the veteran's symptoms as to his 
sensorium, speech, orientation, memory, concentration, 
attention, abstracting ability, insight and judgment, 
socialization, activities of daily living, concentration, 
pace, and deterioration.  The veteran was diagnosed as having 
vascular dementia with a depressed mood (by report); 
cognitive disorder, not otherwise specified; status post 
aneurysm; and seizure disorder.  He was reported to have 
educational, vocational and financial problems.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned, 
representing serious symptoms.  

VA mental health records dated from March to October 2002 
disclose the veteran's past and current symptoms associated 
with his depression.  The veteran reported that he had been 
depressed since he was 18 to 19 years old and had generally 
been treated by private physicians.  He had been taking Paxil 
for three to four years and felt that his depression was 
under control.  The veteran reported that he had witnessed a 
robbery attempt in 1975 and saw a teller shot and killed, and 
saw the blood splatter over the roof.  The veteran denied any 
re-experiencing, avoidance, or hyperarousal related to that 
event.  He reported past problems with alcohol, but no 
current problems.  With respect to his military history, the 
veteran had no combat experience, earned the highest grade of 
PFC, received an honorable discharge, was subject to no 
disciplinary actions during his tour of duty, and was in the 
military for only six months.  He reported a stable 
employment history and was now disabled and retired.  He 
noted no family psychiatric problems, had been in a long-term 
marriage, and had not had any legal difficulties.  The 
examiner noted no evidence of psychosis and diagnosed the 
veteran as having depression with multiple medical problems 
and a GAF score of 55.  

The record shows that the veteran was given notice in June 
2003 of a scheduled VA examination for July 2003.  The 
veteran failed to report for his examination.  Another 
request was made for an examination in August 2004.  The 
veteran again failed to report for his scheduled examination.  
Another examination was scheduled for September 2004, and the 
VA received notice in October 2004 that the veteran failed to 
report.  Evidence gathered at those examinations might have 
proven useful in adjudicating the veteran's claim.  

After reviewing the totality of the evidence of record, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for a psychiatric 
disability.  The competent evidence of record does not 
support that the veteran's current depression is related to 
his inservice personality disorder or to his service 
otherwise.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  See 38 U.S.C.A. 
§ 5107(b).  

In sum, although the service medical records showed that the 
veteran had a personality disorder/emotional instability 
reaction at the time of discharge, personality disorders are 
not considered diseases or injuries subject to service 
connection within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  There is simply no medical evidence of 
a nexus between the veteran's current psychiatric problems 
and his complaints in service.  

The veteran's own opinion and statements that his depression 
and emotional instability are associated with his period of 
service are not considered competent evidence in this case.  
Although a layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.

There being no reasonable doubt in this case, the veteran's 
claim of service connection for a psychiatric disability, 
also characterized as emotional instability reaction is not 
warranted.  38 U.S.C.A. § 5107.  


ORDER

Service connection for a psychiatric disability, also 
characterized as emotional instability reaction is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


